DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 7/29/2020.  Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1 and system of claim 11 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1 and 11 recite:
1. A computer-implemented method for detecting fraud, the method comprising: 
receiving a transaction history comprising a plurality of transaction records for a client, each transaction record comprising a timestamp and an amount; 
generating a schedule for the client comprising at least one time window based on the transaction history; 
receiving a set of incoming transaction records for the client; 
filtering the set of incoming transactions according to the at least one time window to generate a filtered set of records; 
inputting the filtered set of records into a fraud detection algorithm, the fraud detection algorithm selecting at least one record associated with a potential fraudulent transaction; and 
transmitting the at least one selected record to a queue.

Referring to the bolded limitations above, independent claims 1 and 11 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1 and 11 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1 and 11 only recite the fundamental economic practice of mitigating risk by detecting fraud.  Accordingly, each of claims 1 and 11 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 11, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a fundamental economic practice (e.g., to receive, store, or transmit data), the recitation in claims 1 and 11 of a computer, processor and memory does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1 and 11 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.  Regarding at least paragraph [0004] of the Applicant’s specification discussing “strategically allocating resources”, please see MPEP 2106.05(a) which lists “selecting one type of content” as an example that the courts have indicated may not be sufficient to show an improvement to technology.  
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 11, these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, applying fraud detection algorithms to pending transactions and filtering data is well known as evidenced by the references cited on the PTO-892.  Moreover, the computer, processor and memory of claims 1 and 11 appear to be generic, known devices, as discussed in paragraph [0071] of the Applicant’s specification.   Accordingly, claims 1 and 11 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1 and 11 are not patent eligible.  Dependent claims 2-10 and 12-20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2-10 and 12-20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the application of generically claimed algorithms, machine learning and rules, and the input of conventional transaction variables to a fraud detection system/method (2B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duke (US 2014/0282856) in view of Choudhuri (US 2013/0024339) and further in view of Yu (US 10,628,826).
Claim 1 recites:
A computer-implemented method for detecting fraud, the method comprising: (Duke, [0005], computer implemented method)
receiving a transaction history comprising a plurality of transaction records for a client, each transaction record comprising a timestamp and an amount; (Duke, Fig. 1, [0029], historical data library; Fig. 1, [0065], [0066], amounts, time; [0024], amount, timestamp; Figs. 10A and 10B, [0090], historical sample of transaction events)
generating a schedule for the client comprising at least one time window based on the transaction history; (Duke, Fig. 2, [0039], [0040], clusters of unauthorized transactional activity between 10 pm and midnight; [0048], classification rules  are formulated in view of data representing a historical sample of recent transactional events and the characteristics of a detected cluster of fraudulent activity; Fig. 10A, [0090], subspace that is a time window is part of classification rule)
receiving a set of incoming transaction records for the client; (Duke, Fig. 3, [0056], access a sample of data representing transactions classified during time period p; Fig. 10A, [0090], analyzing pending transactions)
filtering the set of incoming transactions according to the at least one time window to generate a filtered set of records; (Duke, Fig. 10A, [0090], classify pending transaction based on transaction data falling within the variable ranges which define subspace.  Duke does not specifically disclose a filtered set of records.  Choudhuri, [0098], discusses filtering transaction data based on a rule including a time period.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Duke to filter the transaction data as in Choudhuri to consume fewer resources as discussed in Choudhuri, [0064].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Choudhuri in Duke since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of fraud detection and one of ordinary skill in the art would recognize the combination to be predictable.)
inputting the filtered set of records into a fraud detection algorithm, the fraud detection algorithm selecting at least one record associated with a potential fraudulent transaction; and (Duke, Fig. 13, [0105], local optimization algorithm; Fig. 13, [0108], local optimization and classifying Fig. 10A, [0090], classifies pending transaction as fraudulent based on transaction data falling within the variable ranges which define a subspace.  Duke, [0003], [0024]-[0027], [0050-[0052], [0064], further discusses the well-known use of fraud classification algorithms.  Duke does not specifically disclose inputting the filtered set of records into a fraud detection algorithm, the fraud detection algorithm selecting at least one record associated with a potential fraudulent transaction.  Yu, Fig. 1, 4:18-4:30, discusses risk decision engine 70 includes algorithms to process a transaction 72, deny a transaction 74 or submit a transaction for further manual review 76, and Yu, Fig. 2, 4:63-5:10, further shows and discusses transaction data is fed into a segmentation layer 110 to segment transactions into blocks.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Duke to input the transaction data falling within the variable ranges which define a subspace into the algorithms which are applied after the data has been segmented as in Yu since algorithms are used to detect unauthorized, risky or suspicious activity affecting accounts as discussed in Duke, [0003].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Yu in Duke as modified by Choudhuri since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, all three references are in the field of fraud detection and one of ordinary skill in the art would recognize the combination to be predictable.)  
transmitting the at least one selected record to a queue.  (Duke, [0039], [0050], [0054], [0064], discusses the use of human judgment.  Duke does not specifically disclose transmitting the at least one selected record to a queue.  The Applicant’s specification, [0005], [0026], [0069], notes the queue is for manual review by a defender.  Yu, Fig. 1, 4:18-4:30, discusses risk decision engine 70 submits a transaction for further manual review 76.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Duke to include submitting a transaction for manual review as discussed in Yu since fraud classifications may include human judgments as discussed in Duke, [0064].)
Claim 11 corresponds to claim 1 and is rejected on the same grounds.  Regarding system claim 11, Duke, Fig. 1, [0028], system 100.
Claim 2 recites:
The method of claim 1, wherein generating the schedule comprises applying at least a randomizing algorithm to determine the at least one time window.  (Duke, [0050], classification rule may be a randomly selected condition; [0005], classification rule references subspace; [0065], classification includes times; [0073], sample space is time of day; see also [0055], [0060]-[0063]) 
Claim 12 corresponds to claim 2 and is rejected on the same grounds
Claim 3 recites:
The method of claim 1, wherein generating the schedule comprises applying a set of rules to determine the at least one time window.  (Duke, [0050], classification rule may be a rule that proved effective in the classification of fraud; [0005], classification rule references subspace; [0065], classification includes times; [0073], sample space is time of day)
Claim 13 corresponds to claim 3 and is rejected on the same grounds
Claim 4 recites:
The method of claim 1, wherein generating the schedule comprises applying a machine learning model to determine the at least one time window.  (Duke, [0030], machine learning capabilities for model building and for cluster detection; [0039], clusters are detected within time periods)
Claim 14 corresponds to claim 4 and is rejected on the same grounds
Claim 5 recites:
The method of claim 1, wherein the fraud detection algorithm applies a set of rules to select the at least one record associated with a potential fraudulent transaction.  (Duke, [0025]-[0027], algorithm uses rules.  See also Yu, Fig. 1, 4:18-4:30, algorithms uses profile tables to make decision) 
Claim 15 corresponds to claim 5 and is rejected on the same grounds
Claim 6 recites:
The method of claim 1, wherein the fraud detection algorithm applies a machine learning model to select the at least one record associated with a potential fraudulent transaction.  (Duke, [0030], machine learning capabilities for model building, fraud detection and for cluster detection.  See also Yu, 4:51-4:62, machine learning technologies are used to implement fraud detection model.)
Claim 16 corresponds to claim 6 and is rejected on the same grounds
Claim 7 recites:
The method of claim 1, wherein the plurality of transaction records are associated with a plurality of accounts of the client, wherein each transaction record comprises an account identifier.  (Duke, [0024], identification of accounts being used)
Claim 17 corresponds to claim 7 and is rejected on the same grounds
Claim 8 recites:
The method of claim 1, wherein the plurality of transaction records are associated with a plurality of devices of the client, wherein each transaction record comprises a device identifier.  (Duke, Fig. 1, [0029], discusses analyzing a transactional portal 102.  Duke does not specifically disclose the plurality of transaction records are associated with a plurality of devices of the client, wherein each transaction record comprises a device identifier.  Yu, Fig. 1, 3:52-3:67, discusses transaction data 60 includes device information including device fingerprint.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction records of Duke to include device identifiers as discussed in Yu in order to identify a channel being used as discussed in Yu, 3:52-3:67.) 
Claim 18 corresponds to claim 8 and is rejected on the same grounds
Claim 9 recites:
The method of claim 1, wherein the transaction history comprises transaction records for a plurality of clients, wherein the schedule comprises a respective schedule for each of the clients.  (Duke, Fig. 1, [0028], [0029], combination of transactional portals; [0040], clusters at different times.  Duke does not specifically disclose the schedule comprises a respective schedule for each of the clients.  Yu, Fig. 2, 5:11-5:27, discloses different clients being handled by different models.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the sample spaces of Duke to include different models for different clients as discussed in Yu in order to identify a fraudster as discussed in Duke, [0042].)
Claim 19 corresponds to claim 9 and is rejected on the same grounds
Claim 10 recites:
The method of claim 9, further comprising receiving via a user interface, an identification of the plurality of clients to generate the schedule.  (Duke, [0035], fraud detection techniques are adjustable based on user-inputted parameters.  Duke does not specifically disclose an identification of the plurality of clients to generate the schedule.  Yu, 5:11-5:27, discusses a particular client selecting a particular model.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user-inputted parameters of Duke to include clients as discussed in Yu in order to identify a fraudster as discussed in Duke, [0042].)
Claim 20 corresponds to claim 10 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Chang (US 2022/0005041) discusses fraud detection, [0046], using game theory, [0051].
Pati (US 2021/0383407) discusses probalistic feature engineering technique for anomaly detection, Title.
Venturelli (US 2021/0312455) discusses using time-windows to train a fraud detection model, [0021].
Harris (US 2021/0233081) discusses game theory and fraud risk data, [0006].
Reddimasi (US 2020/0137050) discusses fraud detection, Fig. 1.
Gai (US 10,607,228) discusses dynamic rule strategy and fraud detection, Title.
Harris (US 2020/0097817) discusses game theory and fraudsters, [0033].
Bull (US 2020/0005312) discusses detecting fraud in multi-tiered centralized processing, [0002].
Adjaoute (US 2019/0130407) discusses historical transaction data for training a payment fraud model, Fig. 1.
Nissam (US 2017/0147697) discusses filtering based on a time window, [0010].
Le (US 2017/0148025) discusses anomaly detection in groups of transactions, Title.
Milton (US 2016/0247175) discusses filtering input data, [0123].
Wasson (US 2014/0280142) discusses filtering based on a timestamp, [0061].
Zadeh (US 2014/0201126) discusses using game theory, [1914].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY HARPER/Examiner, Art Unit 3692